Citation Nr: 0023095	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound to the right thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In a statement dated in April 2000, the veteran's 
representative raises the additional issue of entitlement to 
service connection for hypertension secondary to the service-
connected post-traumatic stress disorder.  In addition, in 
the Appellant's Brief dated in May 2000, the representative 
raises the issue of entitlement to service connection for a 
left leg disability, secondary to the service-connected 
residuals of a gunshot wound to the right thigh.  The 
representative also raises the additional issue of clear and 
unmistakable error in the September 1970 rating decision.  
The RO has not addressed these raised issues and they are not 
before the Board at this time.  The additionally raised 
issues noted above are referred to the RO for the appropriate 
action.

The issue of an increased rating for residuals of a gunshot 
wound to the right thigh is addressed in the Remand section 
hereinafter.


FINDINGS OF FACT

1.  In rating decision of February 1986, the RO denied 
service connection for hypertension; the veteran was notified 
of this decision and did not appeal.

2.  Additional evidence regarding the claim of entitlement to 
service connection for hypertension submitted since the RO's 
February 1986 rating decision is new, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The service medical records are negative for chronic high 
blood pressure readings or a diagnosis of hypertension.

4.  There is no medical evidence of record of high blood 
pressure or a diagnosis of hypertension within one year after 
discharge from service.

5.  Competent medical evidence of a nexus between any current 
high blood pressure or hypertension and the veteran's period 
of service has not been presented.


CONCLUSIONS OF LAW

1.  Evidence presented since the February 1986 rating 
decision in regard to the claim of entitlement to service 
connection for hypertension is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he experienced high blood pressure 
in service and has had it since that time.  He also contends 
that he currently has hypertension for which he takes 
medication.

In rating decision of February 1986, the RO denied service 
connection for hypertension on the basis that the veteran's 
available service medical records showed no treatment or 
diagnosis of high blood pressure, and there was no evidence 
that he developed hypertension to a compensable degree within 
one year from the date of discharge from service.

The evidence available at the time of the February 1986 
rating decision consisted of some service medical records and 
a VA examination report dated in August 1970.  The service 
medical records available at that time show that the veteran 
sustained a gunshot wound to the right thigh in April 1969.  
In regard to blood pressure, a reading in May 1969 was 
148/92.  At the separation examination in July 1969, the 
veteran indicated that he did not have high or low blood 
pressure.  The examination revealed a blood pressure reading 
while sitting of 132/90.  No other blood pressure readings 
are noted in those service medical records.  At the VA 
examination in August 1970, the veteran's blood pressure 
while sitting was 110/80.

Additional evidence associated with the veteran's claims 
folder since the February 1986 rating decision consists of VA 
outpatient treatment records, VA examination reports, 
testimony from the veteran at a personal hearing in August 
1999, a May 1995 report by a private physician regarding 
hypertension, additional service medical records, and a March 
2000 report from a private physician. 

Following notification of an initial review and determination 
by the RO of a veteran's claim, a notice of disagreement must 
be filed within one year from the date of mailing of 
notification, followed by a timely substantive appeal 
submitted either within 60 days of the issuance of a 
statement of the case or within the remainder of the one-year 
period of mailing of the notice of the adverse determination; 
otherwise, the determination becomes final and is not subject 
to revision absent new and material evidence.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a) (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, the Board must apply a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, the Board 
must determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means (1) evidence not previously 
submitted; (2) which bears directly and substantially upon 
the specific matter under consideration; (3) which is neither 
cumulative nor redundant; and (4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.

The claim of entitlement to service connection for 
hypertension was denied in a February 1986 rating decision.  
The veteran did not file a timely notice of disagreement to 
that determination, thus the decision became final.  
Additional service medical records were received at the RO in 
January 2000.  In addition, VA medical records have been 
received since the February 1986 final rating decision which 
reveal treatment for hypertension subsequent to the veteran's 
military service.  The Board finds that this evidence is not 
wholly cumulative or redundant of the evidence previously 
submitted and is sufficiently significant to the issue in 
this case that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for hypertension.  The additional evidence is 
therefore new and material and the claim of entitlement to 
service connection for hypertension is reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened 
after new and material evidence has been received must be 
considered on a de novo basis.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service if the veteran had active service of 
at least 90 days.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board finds that the veteran's claim for service 
connection for hypertension is not well grounded.  Although 
the service medical records demonstrate a slightly elevated 
blood pressure reading in May 1969 of 148/92, there is no 
evidence of chronic high blood pressure readings in service.  
In fact, the veteran's blood pressure reading at the 
separation examination in July 1969 was 132/90.  Moreover, 
there is no diagnosis in the service medical records of 
hypertension.  

In addition, there is no evidence of a diagnosis of 
hypertension within one year of separation from service.  The 
veteran testified at a personal hearing before a hearing 
officer at the RO in August 1999 that he was screened at work 
for high blood pressure in February or March of 1970, about 8 
months after service, and had high blood pressure.  He 
testified that he was treated by a doctor at that time who 
prescribed medication.  The veteran further stated that he 
had tried to obtain those records and they are not available.

The evidence also contains a January 1986 claim form from the 
veteran in which he noted that he had had treatment for high 
blood pressure since early 1985 by Dr. P. and Dr. T.  
However, the veteran was discharged from service in 1969 and 
those records would not contain evidence of high blood 
pressure or a diagnosis of hypertension within one year of 
the veteran's separation from service.

The VA outpatient treatment records show that the veteran is 
being followed for hypertension and receiving medication.  
However, those records do not show that the veteran developed 
hypertension within one year of separation from service or 
that the veteran's current hypertension is related to his 
period of service.

The evidence contains a report from Dr. L. M., diplomate, 
American Board of Psychiatry & Neurology, Assistant Clinical 
Professor of Psychiatry, UCLA School of Medicine, concerning 
hypertension in war veterans.  Although Dr. L. M. notes that 
"it is reasonable to conclude that wartime experience often 
plays a causative role in the development of hypertension," 
he did not examine the veteran or his records and he does not 
specifically relate the veteran's current hypertension to his 
period of service.  Accordingly, this evidence does not 
constitute competent evidence of a medical nexus between the 
veteran's current hypertension and his service.

A March 2000 evaluation report from Dr. S. A. notes that the 
veteran was examined that day and had a blood pressure 
reading of 140/80.  It was not noted that the veteran had a 
diagnosis of hypertension.  In addition, Dr. S. A. did not 
relate any hypertension to the veteran's period of service.

Although the Board has found that new and material evidence 
has been submitted since the February 1986 rating decision 
which initially denied service connection for hypertension, 
the Board further finds that the claim is not well grounded.  
Accordingly, it must be denied.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hypertension, 
the claim is reopened.

Service connection for hypertension is denied.


REMAND

The Board finds that additional development is necessary with 
regard to the veteran's claim for a rating in excess of 10 
percent for residuals of a gunshot wound to the right thigh 
with facial herniation and slight knee weakness.  Service 
connection for residuals of a gunshot wound of the right 
thigh with fascial herniation was granted in rating decision 
of September 1970 and a 10 percent rating was assigned from 
July 10, 1969, pursuant to Diagnostic Code 5326.  The 10 
percent rating was continued in rating decision of January 
1999.  In rating decision of February 2000, the 10 percent 
evaluation was continued for residuals of a shell fragment 
wound of the right thigh with fascial herniation and slight 
knee weakness, pursuant to Diagnostic Codes 5326-5314.  The 
Board also notes that the RO granted service connection for a 
tender scar of the right thigh, and assigned a 10 percent 
rating from August 30, 1999, pursuant to Diagnostic Code 
7804.

The service medical records available do not describe in 
detail the veteran's shell fragment wound of the right thigh.  
The veteran has reported that he suffered a through-and-
through fragment wound to his right thigh.  According to a 
December 1998 VA Social and Industrial Survey, the veteran 
reported that he was wounded when a mine blew up near him and 
he was hit in the right leg by fragments.  The available 
medical evidence shows that the veteran has a scar over the 
anterolateral aspect of the right lower thigh.  However, it 
is not specified if this is the entrance or exit wound.  At 
the hearing in August 1999, the veteran testified that there 
was an indentation where the bullet exited and he had a large 
scar because it got infected in the hospital and they had to 
take the stitches out sooner than normal.  He also testified 
that he had about a 1 1/2 wide scar plus the indentation on the 
other side.  If the veteran suffered a through-and-through 
muscle injury in service, there should be evidence of two 
scars with one at the entrance site and one at the exit site.  

There is no medical evidence as to the muscle group(s) 
injured by the shrapnel wound(s) incurred in service.  If 
there was injury to more than one muscle group, the veteran 
may be entitled to a higher rating under 38 C.F.R. § 4.55(e) 
(1999).  See Myler v. Derwinski, 1 Vet. App. 571 (1991).

The veteran further testified at the August 1999 hearing that 
his right leg buckled when walking down hill or down stairs.  
He has indicated that he has subluxation or instability in 
his right knee due to the shrapnel wound suffered in service.  
The Board finds that the evidence is inadequate to determine 
whether the veteran has subluxation or instability of his 
right knee.  The criteria in Diagnostic Codes 5313 and 5314 
include flexion and extension of the knee, respectively, and 
do not include instability of the knee.  Accordingly, the 
veteran may be entitled to a rating for a right knee 
disability, separate from a rating for his right thigh 
disability, if he has instability or subluxation of the knee 
and not just flexion or extension problems.  See VAOPGCPREC 
23-97 (1997).

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for his right thigh and knee 
disorders.  After securing the necessary 
permission from the veteran, copies of 
such available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The veteran should be afforded an 
examination of his right thigh and knee 
to determine the nature and severity of 
his service-connected residuals of shell 
fragment wound with fascial herniation 
and slight knee weakness.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed prior to the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to identify all scars on the 
right thigh and specifically note 
whether it appears that the veteran 
sustained a through-and-through injury.  
In addition, the examiner is requested 
to identify the muscle group(s) that 
were involved in the injury sustained in 
April 1969 during service.  If any right 
knee disability is shown, the examiner 
is requested to provide an opinion 
whether the disability is related to 
service or secondary to the service-
connected right thigh disability.

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit the 
veteran's subjective complaints 
concerning his right thigh and offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints, including but not limited to, 
weakness, pain, and loss of sensation.  
The examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected 
residuals of shell fragment wound of the 
right thigh with facial herniation and 
slight knee weakness.

Finally, the examiner should comment on 
whether the veteran's service-connected 
residuals of the shell fragment wound 
cause weakened movement, excess 
fatigability, and incoordination.  The 
examiner should comment on the severity 
of these manifestations and their effect 
on the veteran's daily life.

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent 
for residuals of shell fragment wound of 
the right thigh with facial herniation 
and slight knee weakness.  The RO should 
consider the provisions of 38 C.F.R. §§ 
4.40, 4.55, 4.56, 4.71a, Diagnostic Code 
5292, and 4.73, Diagnostic Codes 5313, 
5314 (1999).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



